Title: General Orders, 16 November 1777
From: Washington, George
To: 



Head Quarters, White Marsh [Pa.] Novr 16th 1777.
Parole Westmoreland.C. Signs Williamsburg. Wilmington.


As large quantities of materials for cartridges have been issued, and a few cartridges returned to the Commissary of military stores; returns are to be made to morrow afternoon by each brigade of the number of

cartridges in their possession—These returns are to shew the number in each regiment—how many are in the hands of the soldiers, and where the residue are deposited.
